Case 18-09108-RLM-11            Doc 1069       Filed 05/26/20       EOD 05/26/20 11:06:22            Pg 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


     In re:                                                  Chapter 11
                           1
     USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                           Debtor.


              NOTICE OF PROPOSED AGENDA OF MATTERS SCHEDULED
               FOR TELEPHONIC HEARING ON MAY 27, 2020 AT 1:30 P.M.

 Time and Date of Hearing:                 Wednesday, May 27, 2020, at 1:30 p.m. (prevailing Eastern
                                           time)

 Location of Hearing:                      The Hearing will proceed telephonically. The dial-in
                                           telephone number for interested parties to participate in the
                                           hearing by conference call is 1-888-273-3658, passcode:
                                           9247462#. All callers shall keep their phones muted unless
                                           addressing the Court. All callers must identify themselves
                                           and the party(ies) they represent when addressing the Court.
                                           Callers shall not place their phones on hold during the
                                           hearing.

 Copies of Documents:                      Copies of all documents filed in this chapter 11 case may be
                                           accessed      through      the      case      website     at:
                                           https://omniagentsolutions.com/usagymnastics,       or    by
                                           contacting the Debtor’s attorneys, on PACER, or from the
                                           Clerk of the Court.

 Estimated Length of Hearing:              10 minutes.




 1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
 principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11      Doc 1069      Filed 05/26/20      EOD 05/26/20 11:06:22     Pg 2 of 2




 A.    DEBTOR’S MATTERS

       1.     Removal Motion: Debtor’s Fifth Motion For Order Extending Period Within
              Which It May Remove State Court Actions Pursuant To 28 U.S.C. § 1452 And Rule
              9027 Of The Federal Rules Of Bankruptcy Procedure [Dkt. 1035].

                 a. Status: This matter is going forward.

                 b. Estimated Time Required: 5 minutes.

 B.    COMMITTEE’S MATTERS

       1.     Motion To Dismiss: Motion Of The Additional Tort Claimants Committee Of
              Sexual Abuse Survivors For Entry Of An Order Pursuant To 11 U.S.C. §§ 105(a),
              349 And 1112(b) Dismissing The Bankruptcy Case And Granting Related Relief
              [Dkt. 892].

                 a. Status: This matter is set for a status hearing.

                 b. Estimated Time Required: 5 minutes.



 Dated: May 26, 2020                               Respectfully submitted,

                                                   JENNER & BLOCK LLP

                                                   By: /s/ Catherine Steege

                                                   Catherine L. Steege (admitted pro hac vice)
                                                   Dean N. Panos (admitted pro hac vice)
                                                   Melissa M. Root (#24230-49)
                                                   353 N. Clark Street
                                                   Chicago, Illinois 60654
                                                   Tel: (312) 923-2952
                                                   Fax: (312) 840-7352
                                                   csteege@jenner.com
                                                   dpanos@jenner.com
                                                   mroot@jenner.com
                                                   Counsel for the Debtor




                                               2
